UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-26277 WPCS INTERNATIONAL INCORPORATED (Exact name of registrant as specified in its charter) Delaware 98-0204758 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One East Uwchlan Avenue Suite 301 Exton, Pennsylvania 19341 (Address of principal executive offices) (zip code) (610) 903-0400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox As of September 10, 2010, there were 6,954,766 shares of registrant’s common stock outstanding. 1 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated balance sheets at July 31, 2010 (unaudited) and April 30, 2010 3-4 Condensed consolidated statements of operations for the three months ended July 31, 2010 and 2009 (unaudited) 5 Condensed consolidated statements of comprehensive income (loss) for the three months ended July 31, 2010 and 2009 (unaudited) 6 Condensed consolidated statement of equity for the three months ended July 31, 2010 (unaudited) 7 Condensed consolidated statements of cash flows for the three months ended July 31, 2010 and 2009 (unaudited) 8-9 Notes to unaudited condensed consolidated financial statements 10-18 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-29 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 30 ITEM 4. Controls and Procedures 31 PART II. OTHER INFORMATION ITEM 1 Legal proceedings 32 ITEM 1A Risk factors 32 ITEM 2 Unregistered sales of equity securities and use of proceeds 32 ITEM 3 Defaults upon senior securities 32 ITEM 4 Reserved 32 ITEM 5 Other information 32 ITEM 6 Exhibits 32 SIGNATURES 33 2 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS July 31, April 30, ASSETS (Unaudited) (Note 1) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $216,242 and $206,617 at July 31, 2010 and April 30, 2010, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventory Prepaid expenses and other current assets Prepaid income taxes - Deferred tax assets Total current assets PROPERTY AND EQUIPMENT, net OTHER INTANGIBLE ASSETS, net GOODWILL OTHER ASSETS Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND EQUITY July 31, April 30, (Unaudited) (Note 1) CURRENT LIABILITIES: Current portion of loans payable $ $ Income taxes payable - Current portion of capital lease obligations Accounts payable and accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts Deferred revenue Duejoint venture partner Acquisition-related contingent consideration Total current liabilities Acquisition-related contingent consideration, net of current portion Borrowings under line of credit Loans payable, net of current portion Capital lease obligations, net of current portion Deferred tax liabilities Total liabilities COMMITMENTS AND CONTINGENCIES EQUITY: Preferred stock - $0.0001 par value, 5,000,000 shares authorized, none issued - - Common stock - $0.0001 par value, 25,000,000 shares authorized, 6,954,766 shares issued and outstanding at July 31, 2010 and April 30, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income on foreign currency translation Total WPCS shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended July 31, REVENUE $ $ COSTS AND EXPENSES: Cost of revenue Selling, general and administrative expenses Depreciation and amortization Change in fair value of acquisition-related contingent consideration - Total costs and expenses OPERATING (LOSS) INCOME ) OTHER EXPENSE (INCOME): Interest expense Interest income ) ) (LOSS) INCOME BEFORE INCOME TAX PROVISION ) Income tax (benefit) provision ) NET (LOSS) INCOME ) Net income (loss) attributable to noncontrolling interest ) NET (LOSS) INCOME ATTRIBUTABLE TO WPCS $ ) $ Basic net (loss) income per common share attributable to WPCS $ ) $ Diluted net (loss) income per common share attributable to WPCS $ ) $ Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 5 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended July 31, Net (loss) income $ ) $ Other comprehensive (loss) income - Foreign currency translation adjustments, net of tax effects of ) $141,000 in 2010 and $0 in 2009 Comprehensive (loss) income ) Comprehensive (income) loss attributable to noncontrolling interest ) Comprehensive (loss) income attributable to WPCS $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY THREE MONTHS ENDED JULY 31, 2010 (Unaudited) Accumulated Other Additional Compre-hensive Income, WPCS Preferred Stock Common Stock Paid-In Retained (Net Of Shareholders' Noncontrolling Total Shares Amount Shares Amount Capital Earnings Taxes) Equity Interest Equity BALANCE, MAY 1, 2010 - $
